LEHAN, Judge.
An ex-wife appeals from the trial court’s order granting the ex-husband’s motion for summary judgment on the wife’s petition to set aside the portion of the Final Judgment of dissolution relating to the division of marital property. We reverse.
The record shows that the motion was filed on the day of the hearing on the motion and, therefore, shows lack of compliance with the notice requirements of rule 1.510, Florida Rules of Civil Procedure. Although in the form order a box is checked opposite the statement that “notice was given to all interested persons,” it would have been impossible for there to have been the requisite notice under that rule. The husband contends that at the hearing the wife waived that notice requirement. However, there is no record citation given in support of that contention, and there is in the record no transcript of the hearing nor, indeed, any showing that a court reporter was present at the hearing. Also, the box opposite the statement that “notice was waived by all interested persons” was not checked.
The ex-wife further appeals from the trial court’s denial of her motion for summary judgment on the same petition. However, a denial of a motion for summary judgment is an interlocutory order which is not ap-pealable. See rule 9.130, Florida Rules of Appellate Procedure. See also Vanco Construction, Inc. v. Nucor Corp., 378 So.2d 116 (Fla. 5th DCA 1980).
Reversed.
SCHEB, A.C.J., and HALL, J., concur.